By the Court:
We held in Hewes v. Reis, 40 Cal. 262, that the posting of the notice inviting sealed proposals in the manner directed by the statute was a condition precedent to the action of the Board in letting the contract. Here the allegation of the complaint that such notice had been posted as required by the statute was put in issue by the answer. The judgment, implying the necessary findings, was in favor of the defendant; among these, is to he intended a finding that the notice had not been posted. If this be so, the judgment was correctly rendered for the defendant. And we have no means of determining whether the evidence was sufficient to justify the assumed finding in this particular, inasmuch as there was no specification that the evidence was insufficient to justify the finding upon this issue.
Judgment and order affirmed.